DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9 and 16, Michaelis et al. (USPN 8,879,464) teaches generating a packet for a first data stream and inserting a timestamp into the packet in figure 4.  Michaelis teaches sending the packet to the second data stream in case of a timeout and regenerating the packet at a second data stream at figure 5.  Michaelis teaches merging the two packet streams in case of loss of packet with packet from second stream or with white or pink noise at Col. 7, line 63 – Col. 8, line 30.
However, Michaelis does not teach the claim features as whole as claimed in claims 1, 9 and 16 making claim 1-20 allowable in the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MacAdam (USPN 8,014,288) teaches a switch fabric coupled to the input and output ports.  The credit counters store corresponding credit values for input ports.  The arbiters select an input port in nonconsecutive arbitration cycles based on the credit values.  The arbiters modify the credit value of selected input port based on the measured latency for reducing variance among latencies of data packets subsequently 
Liao et al. (US-PGPUB 2010/0265929) teaches grouping signals according to packet lengths, transmitting signals with different modulation and coding schemes, and adjusting the weightings of each modulation and coding scheme of each group according to the receiving quality of transmitted signals.  The modulation and coding scheme is determined according to the weightings of the modulation and coding schemes in the group corresponding to a packet length of the signal to be transmitted.
Cao et al. (USPN 7,522,629) teaches adding a portion of a signaling message to a partial frame before transmitting to a CDMA mobile station in response to receipt of a partial voice frame.  A full voice frame with no signaling information of the message is sent to the station provided that no more than N such full frames have been consecutively transmitted without any signaling information.
Fine (US-PGPUB 2007/0153731) teaches receiving a packet sent from a transmitter over a forward channel, and then estimating channel state information (CSI) from the received packet.  A loss compression method is applied over the CSI, resulting in varying size coefficients.  The resolution of the varying size coefficients is dependent upon the qualitative or quantitative channel-related parameters.  The varying size coefficients are then sent over a return channel to the transmitter.
Hayward et al. (UPSN 6,222,848) teaches receiving a data packet at a transport node for determining a destination address for the data packet.  An output path is selected based on the destination address for queuing the data packet on a queue associated with the selected output path.  A data packet is then selected from the queue for its transmitting onto the selected output path.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/             Primary Examiner, Art Unit 2464